     CASE 0:20-cv-01765-JRT-KMM Doc. 13-1 Filed 09/09/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF MINNESOTA


GERALDINE WALLUS
        Plaintiff,                   Court File No. 20-cv-1745

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


MUSTAFA SULTAN,
        Plaintiff,                   Court File No. 20-cv-1747

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


JEFFREY BOYETTE,
          Plaintiff,                 Court File No. 20-cv-1749

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


JAY WASYLYNA,
         Plaintiff,                  Court File No. 20-cv-1753

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.
     CASE 0:20-cv-01765-JRT-KMM Doc. 13-1 Filed 09/09/20 Page 2 of 4




ROBERT WALLACE,
        Plaintiff,                     Court File No. 20-cv-1757

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


FOREST TAYLOR,
         Plaintiff,                    Court File No. 20-cv-1758

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


DOUGLAS BRACA
        Plaintiff,                     Court File No. 20-cv-1763

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


GARY MARTIN
        Plaintiff,                     Court File No. 20-cv-1765

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.




                                   2
      CASE 0:20-cv-01765-JRT-KMM Doc. 13-1 Filed 09/09/20 Page 3 of 4




RUSSEL NISBET,
          Plaintiff,                      Court File No. 20-cv-1769

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


VAUGHN SCHER
        Plaintiff,                        Court File No. 20-cv-1771

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


COREY SHOTT,
         Plaintiff,                       Court File No. 20-cv-1772

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,
         Defendants.


                  RULE 7.1 COMPLIANCE CERTIFICATE

     The undersigned hereby certifies that, pursuant to Local Rule 7.1(f),

Plaintiffs’ Memorandum in Support of Motion to Remand for Lack of Subject

Matter Jurisdiction contains 9,144 words, as determined through the word count

feature of the Microsoft Word for Mac 2020 word processing software used to

prepare the memorandum. The word processing program has been applied

specifically to include all text within the body of the document, including


                                      3
       CASE 0:20-cv-01765-JRT-KMM Doc. 13-1 Filed 09/09/20 Page 4 of 4




headings, footnotes, and quotations. The memorandum was prepared in 13-point

font in accordance with the type size limitation of Local Rule 7.1(h).


Dated: September 9, 2020                            s/Mikal C. Watts
                                                   Mikal C. Watts




                                         4
